PUBLISHED
                                            Filed: September 22, 2005

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA ex rel.        
KAREN T. WILSON,
                 Plaintiff-Appellant,
                 v.
GRAHAM COUNTY SOIL & WATER
CONSERVATION DISTRICT; CHEROKEE
COUNTY SOIL & WATER
CONSERVATION DISTRICT; RICHARD
GREENE; WILLIAM TIMPSON; KEITH
ORR; RAYMOND WILLIAMS; DALE
WIGGINS; GERALD PHILLIPS; ALLEN
DEHART; LLOYD MILLSAPS; JERRY
WILLIAMS; BILLY BROWN; LYNN
CODY; BILL TIPTON; C. B. NEWTON;
EDDIE WOOD; GRAHAM COUNTY,                       No. 03-1122
              Defendants-Appellees,
                and
GRAHAM COUNTY BOARD OF COUNTY
COMMISSIONERS; CHEROKEE COUNTY
BOARD OF COUNTY COMMISSIONERS;
CHERIE GREENE; RICKY STILES; BETTY
JEAN ORR; JOYCE LANE; JIMMY ORR;
EUGENE MORROW; CHARLES LANE;
CHARLES LANEY; GEORGE POSTELL;
LLOYD KISSLEBURG; TED ORR;
BERNICE ORR; JOHN DOE; JOHN DOE
CORPORATIONS, and defendant;
GOVERNMENT ENTITIES 1-99,
                       Defendants.
                                        
2         UNITED STATES v. GRAHAM COUNTY SOIL & WATER
                              ORDER

   This case comes to us on remand from the Supreme Court. Graham
County Soil & Water Conservation Dist. v. United States, 125 S. Ct.
2444 (2005). In accordance with that decision, we in turn remand the
case to the district court with directions to dismiss it as time-barred
under North Carolina’s three-year statute of limitations for wrongful
discharge. See N.C. Gen. Stat. § 1-52(5) (2003); Renegar v. R.J.
Reynolds Tobacco Co., 549 S.E.2d 227, 229 (N.C. Ct. App. 2001).

   Entered at the direction of Judge Wilkinson, with the concurrence
of Judge Michael and Judge Duncan.

                                       For the Court - By Direction

                                       /s/ Patricia S. Connor
                                               Clerk